UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                            WILSON, HAIGHT, and WOLFE
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                      Specialist CHRISTOPHER L. GOFFE
                         United States Army, Appellant

                                  ARMY 20120201

                      Headquarters, III Corps and Fort Hood
                         Kirsten Brunson, Military Judge
             Colonel Stuart W. Risch, Staff Judge Advocate (pretrial)
          Colonel Richard W. Rousseau, Staff Judge Advocate (post-trial)


For Appellant: Captain Patrick J. Scudieri, JA; William E. Cassara, Esq. (on brief);
Captain Patrick J. Scudieri, JA; William E. Cassara, Esq. (on reply brief).

For Appellee: Major A.G. Courie III, JA; Major Daniel D. Derner, JA; Captain
Timothy C. Donahue, JA (on brief).


                                  4 November 2015
                              ---------------------------------
                              SUMMARY DISPOSITION
                              ---------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of one specification of assault consummated by battery, in
violation of Article 128, Uniform Code of Military Justice, 10 U.S.C. § 928 (2006 &
Supp. IV) [hereinafter UCMJ]. Then, a panel composed of officer and enlisted
members convicted appellant, contrary to his pleas, of one specification of attempted
rape, one specification of willfully disobeying a superior commissioned officer, one
specification of rape, five specifications of assault consummated by battery 1, and
one specification of wrongfully communicating a threat, in violation of Articles 80,

1
 Two of the specifications of assault consummated by battery of which appellant
was convicted were lesser-included offenses of attempted rape and attempting to kill
an unborn child under Articles 80 and 119a, UCMJ, respectively.
GOFFE—ARMY 20120201

90, 120, 128, and 134, UCMJ. 2 The panel sentenced appellant to a dishonorable
discharge and 3,649 days of confinement. 3 The convening authority approved the
adjudged sentence as well as 517 days of pretrial confinement credit.

      This case is now before us for review pursuant to Article 66, UCMJ.
Appellant raises six assignments of error, one of which merits discussion and relief.

       Appellant’s trial concluded on 1 March 2012. The affidavits submitted by the
government show no effort was made to transcribe the record for nearly a year. On
27 February 2013, the transcript was sent to a civilian court-reporting company
where it was transcribed in less than three weeks. Overall, excluding the time
necessary for defense counsel to submit errata, it took the government 390 days to
transcribe and assemble the 979-page record of trial. After the military judge
authenticated the record, it took a further 136 days until the Staff Judge Advocate
(SJA) signed the recommendation (SJAR). That is, it took over four and a half
months (and longer than the 120 days allotted for the reasonable post-trial
processing of this entire case, United States v. Moreno, 63 M.J. 129, 142 (C.A.A.F.
2006)) for the SJA to prepare and sign a routine legal memorandum that is less than
a page and a half in length. The defense counsel then submitted matters under Rule
for Courts-Martial 1105 in twenty-three days, specifically raising the unacceptable
post-trial delay in the case. Notwithstanding the identification of post-trial delay, it
then took nearly three months for the SJA to prepare the addendum to his SJAR and
for the convening authority to act on the case. In total, 729 days expired between the
conclusion of the court-martial and when the convening authority took action.

       Although we find no due process violation 4 in the post-trial processing of
appellant’s case, we must still review the appropriateness of appellant’s sentence in
light of this excessive delay. UCMJ art. 66(c); United States v. Tardif, 57 M.J. 219,
224 (C.A.A.F. 2002) (Pursuant to Article 66(c), UCMJ, service courts are “required
to determine what findings and sentence ‘should be approved,’ based on all the facts
and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”); see generally Toohey, 63 M.J. at 362-63; United
States v. Ney, 68 M.J. 613, 617 (Army Ct. Crim. App. 2010); United States v.
Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000).


2
    Appellant’s offenses included three different female victims.
3
 The panel acquitted appellant of one specification of rape and one specification of
assault consummated by battery.
4
 Appellant made no effort to demonstrate he was prejudiced by the delay under
Moreno, 63 M.J. at 138, nor do we find the delay was “so egregious that tolerating it
would adversely affect the public’s perception of the fairness and integrity of the
military justice system. United States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006).


                                            2
GOFFE—ARMY 20120201

       In conducting our review under Article 66(c), UCMJ, we determine that there
has been unreasonable post-trial delay in appellant’s case. To remedy this error,
after consideration of the entire record, we reduce appellant’s confinement by 90
days. To be clear, the sentence adjudged by the court-martial in this case was
appropriate and adequately punished appellant for his violent offenses committed
against three different victims. That is, the members adjudged a sentence that “best
serve[d] the ends of good order and discipline, the needs of the accused, and the
welfare of society.” See Dep’t of Army, Pam. 27-9, Legal Services: Military
Judges’ Benchbook, para. 2-5-24 (10 Sep. 2014). In other words, only because of
the two-year, dilatory post-trial processing of this case do we disturb an otherwise
entirely appropriate sentence.

                                   CONCLUSION

       The findings of guilty are AFFIRMED. After considering the entire record,
we AFFIRM only so much of the sentence as provides for a dishonorable discharge
and confinement for 3,559 days. All rights, privileges and property, of which
appellant has been deprived by virtue of that portion of the sentence set aside by this
decision are ordered restored. See UCMJ arts. 58(b) and 75(a).

                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                       MALCOLM
                                        MALCOLMH.   H.SQUIRES,
                                                       SQUIRES,JR.
                                                                JR.
                                       Clerk of Court
                                        Clerk of Court




                                           3